TRIAL COURT OFFICIAL’S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                   FILED IN
                                                                  12th COURT OF APPEALS
                                                                       TYLER, TEXAS
         FAX TO: CATHY S. LUSK, 12TH COURT OF APPEALS, TYLER, AT 903-593-2193
                                                                  10/22/2015 9:41:16 PM
                                                                         PAM ESTES
                                                                           Clerk
Court of Appeals No. (If Known):



Trial Court Style:     State of Texas vs. Kirschen Cross

Trial Court & County: 241st Judicial District Court, Smith County, Texas

      Trial Court No.: 241-1642-14



Date Court Reporter’s/Recorder’s Record Due: October 21, 2015



Anticipated Number of Pages of Record: 400 - 600



I am responsible for preparing a record in this appeal, but I am unable to file the record by the
original due date for the following reason(s): (check all that apply- - attach additional pages if
necessary)

[ ] to the best of my knowledge, the Appellant has made no claim of indigence and has failed to

    either pay the required fee or to make arrangements to pay the fee for preparing the record.



[x] my duties listed below preclude working on this record:

State v. James Calvert

(As I know you are all aware, that was an extremely long trial with extensive pretrial hearings.

Right now that record is 174 volumes not counting exhibit volumes.)

[] Other, (explain):

I request an additional 16 days, or until November the 6th, 2015.

In compliance with Tex.R.App.P.9.5(e), I certify that a copy of this notice has been served on
counsel for all parties to the Trial Court’s judgment of order being appealed. I further certify by
my signature below that the information contained in this notice is true and within my personal
knowledge.
                                                     Date: 10-22-2015

                                                     /s/Christy Humphries, CSR, RPR

                                                     Christy G. Humphries, CSR

                                                     Official Court Reporter

                                                     241st Judicial District Court

                                                     903-590-1636
Texas Rule of Appellate Procedure 9.5(e) reads:
       Certificate requirements: A certificate of service must be signed by the person
who
       made the service and must state:


       (1) the date and manner of service;
       (2) the name and address of each person served; and
       (3) if the person served is a party’s attorney, the name of the party represented by
that
                  attorney.


The following parties have been served with a copy of this document to Lead Counsel for


APPELLANT(S):                 Counsel for APPELLEE(S)
Mr. Reeve Jackson             Mr. Mike West
Attorney at Law               Assistant District Attorney
112 E. Line Street            Smith County District Attorney's Office
Suite 310                     100 N. Broadway, Fourth Floor
Tyler, Texas 75702            Tyler, Texas 75702
via email                     via email